Citation Nr: 1623738	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  15-42 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the reduction in the disability rating for prostate cancer from 100 percent to 40 percent, effective October 1, 2014, was proper.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from December 1954 to December 1984.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO recharacterized the appellant's service connected prostate cancer as neurogenic bladder, residual of prostate cancer, and reduced the rating for that disability from 100 to 40 percent, effective October 1, 2014.

The Board notes that the RO characterized the issue on appeal as entitlement to an increased rating for neurogenic bladder, residuals of prostate cancer.  Based on the procedural history of this case, however, "this is a rating reduction case, not a rating increase case."  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  It is well established that an appeal stemming from a rating reduction action is not a claim for an increased rating, but rather a request for restoration of the prior rating.  Id.; see also Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (holding that where a Veteran's disability rating is reduced, the Board must determine whether the reduction of that rating was proper and may not phrase the issue in terms of entitlement to an increased rating); see also Brown v. Brown, 5 Vet.App. 413, 421 (1993) (requiring the Board to establish by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a) that a rating reduction was warranted).  Under these circumstances, the Board has characterized the issue on appeal as set forth on the cover page of this decision.  Despite the RO's characterization of the issue on appeal as an increased rating claim, given the actions of the RO and the arguments advanced by the appellant, the Board finds that he has not been prejudiced by its recharacterization of the issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In July 2015, the appellant testified before a Decision Review Officer at the RO.  In April 2016, he testified before the undersigned Veterans Law Judge in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 2014 letter, the RO notified the appellant of a proposed reduction in the rating for his service-connected prostate cancer; he was advised of his right to submit additional evidence and to request a predetermination hearing.

2.  A July 2014 rating decision reduced the rating for the appellant's service-connected prostate cancer from 100 to 40 percent, effective October 1, 2014.

3.  At the time of the July 2014 rating decision, the 100 percent rating for the appellant's service-connected prostate cancer had been in effect since October 17, 2006, a period of more than five years.

4.  The evidence at the time of the July 2014 rating decision showed that the appellant's prostate cancer had materially improved and that such improvement would be maintained under ordinary conditions of life.  Specifically, the record showed cessation of brachytherapy and no recurrence of the appellant's prostate cancer or metastasis.  Residuals included erectile dysfunction with initial penile deformity and current impotence and voiding dysfunction with hesitancy, reduced stream, urinary frequency, awakening to void at night, and urinary incontinence requiring the use of absorbent materials which must be changed less than four times daily.  There is no evidence of renal dysfunction.  


CONCLUSION OF LAW

The reduction in the disability rating for prostate cancer residuals effective October 1, 2014, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.115a, Diagnostic Codes 7527, 7528 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

To the extent that the issue on appeal stems from disagreement with a reduction under 38 C.F.R. § 3.105 and is not based upon a claim or application for benefits, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  The record shows that the RO has fully complied with the procedures required under 38 C.F.R. § 3.105 for reducing the appellant's disability rating.

In that regard, the RO sent the appellant a letter in March 2014 explaining the proposed reduction in VA benefits for his service-connected prostate cancer.  The letter also provided the appellant the opportunity to submit additional evidence and request a hearing.

The record also indicates that the RO assembled all relevant VA and private clinical records which the appellant identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  The appellant was also afforded two VA medical examinations in connection with this appeal.  38 C.F.R. § 3.159(c)(4) (2015).  The Board finds that the reports of these examinations provide the necessary medical opinions as well as sufficient reference to the pertinent schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  
Background

In January 2007, the appellant submitted a claim for service connection for prostate cancer.  In support of his claim, the RO obtained VA clinical records showing that the appellant underwent a prostate biopsy in October 2006 and was diagnosed as having prostate cancer.

In an April 2007 rating decision, the RO granted service connection for prostate cancer associated with herbicide exposure and assigned an initial 100 percent disability rating, effective October 17, 2006, the date of diagnosis, pursuant to Diagnostic Code 7528, the criteria for rating malignant neoplasms of the genitourinary system.  

In a May 2008 rating decision, the RO continued the 100 percent rating for the appellant's service-connected prostate cancer based on medical evidence showing that the appellant had undergone a transplant of radioactive seeds in February 2007 for treatment of his prostate cancer.  See 38 C.F.R. § 4.115, Diagnostic Code 7528 (providing for a 100 percent rating for a minimum of six months following surgery or other therapeutic treatment, after which the disability is rated on residuals if there has been no local reoccurrence or metastasis).

In March 2009, the appellant underwent a VA medical examination to evaluate the severity of his service-connected prostate cancer.  At that time, the examiner noted significant side effects secondary to the appellant's brachytherapy, including urinary and bowel incontinence, decreased libido, Peyronie's, and erectile dysfunction.  The examiner noted that the brachytherapy seeds implanted in February 2007 remained.  

In a March 2009 rating decision, the RO continued the 100 percent rating for the appellant's service-connected prostate cancer based on medical evidence showing continued antineoplastic therapy.  The RO also granted service connection for erectile dysfunction with decreased libido, Peyronie's disease, and an inability to ejaculate, and assigned an initial 20 percent rating effective March 4, 2009, the maximum schedular rating available,.  The RO also granted special monthly compensation based on the loss of use of a creative organ, also effective March 4, 2009.  The Board notes that these latter ratings have remained in effect to date.

In March 2010, the appellant again underwent a VA medical examination to evaluate the severity of his prostate cancer.  The examiner noted continued side effects secondary to brachytherapy, including urinary and bowel incontinence, Peyronie's disease, decreased libido, and erectile dysfunction.  It was noted that the brachytherapy seeds implanted in February 2007 remained.  

In an April 2010 rating decision, the RO continued the 100 percent rating for the appellant's service-connected prostate cancer based on medical evidence showing continued antineoplastic therapy.  

In March 2014, the appellant again underwent a VA medical examination to evaluate the severity of his prostate cancer.  The examiner noted that the appellant had completed brachytherapy and androgen deprivation therapy and indicated that his prostate cancer was now in remission.  The appellant reported residuals including erectile dysfunction, voiding dysfunction with hesitancy, reduced stream, urinary frequency, nocturnal incontinence, and leakage requiring the use of absorbent material which must be changed less than twice daily.  His voiding dysfunction did not require the use of an appliance.  He experienced increased urinary frequency with daytime voiding intervals between one and two hours and nighttime awakening to void three to four times.  The examiner indicated that the appellant's prostate cancer residuals did not include renal dysfunction or urinary tract or kidney infections.  Nor did it affect his ability to work.  The examiner indicated that there were no other residual conditions or complications due to the appellant's prostate cancer or treatment therefor.  

Based on this evidence, in a March 2014 rating decision, the RO proposed to reduce the rating for the appellant's service-connected prostate cancer from 100 to 20 percent.  In a March 2014 letter, the RO advised the appellant of the proposed reduction and offered him the opportunity to submit evidence and argument and to request a hearing.

In statements submitted in response to the RO's proposal, the appellant indicated that he continued to experience multiple residuals, including urinary incontinence requiring the use of pads at night.  He indicated that he also experienced urinary frequency during the day, but did not presently require the use of pads, as he was able to void frequently using nearby facilities.  The appellant indicated that his greatest concern was his erectile dysfunction, which he believed had caused him to develop depression.  

Clinical evidence received includes a May 2014 VA clinical record noting that the appellant had been seen for follow-up in the urology clinic.  The VA urologist noted that the appellant was currently asymptomatic since undergoing hormonal treatment and brachytherapy and had been cancer free for the past five years.  He noted that the appellant's residuals included erectile dysfunction and occasional urge incontinence, but he was otherwise doing well.  The urologist noted that the appellant seemed unhappy that VA was trying to "cut some of his benefits," as he was cancer free.  The urologist noted that, although the appellant remained cancer free, the possibility of a recurrence remained, even though remote.  He also noted that the appellant was still suffering from the consequences of his prostate cancer and its treatment, namely erectile dysfunction and urgency incontinence.  

In a July 2014 rating decision, the RO recharacterized the appellant's service-connected prostate cancer as neurogenic bladder, residual of prostate cancer, and reduced the rating for that disability from 100 to 40 percent, effective October 1, 2014, more than 60 days following the date of notification to the appellant of the reduction.  In its rating decision, the RO noted that, in light of the evidence showing completion of treatment with no recurrence of cancer, the appellant's prostate cancer disability was now ratable on residuals, as voiding dysfunction.  The RO noted that the appellant remained in receipt of compensation for his erectile dysfunction as well as special monthly compensation on account of loss of use of a creative organ.  With respect to the appellant's possible depression, the RO noted that the clinical evidence currently contained no complaints or findings of any mental condition, to include depression.  It was noted that if, he possessed any evidence relevant to a mental condition, he should submit it for consideration.  The Board notes that no additional clinical evidence has been forthcoming with respect to this matter.  Additionally, at his July 2015 RO hearing, the Decision Review Officer again explained that the procedure for filing a claim of service connection for a psychiatric disability secondary to erectile dysfunction and urged him to consider filing such a claim.  See Hearing Transcript at pages 13-15.  Nonetheless, no claim has as yet been received.  Under these circumstances, the issue of any rating to be assigned for a psychiatric disability associated with the appellant's prostate cancer residuals is not within the Board's jurisdiction at present.  

The appellant appealed the RO's July 2014 decision reducing the rating for his service-connected prostate cancer from 100 to 40 percent.  In multiple statements submitted in support of his appeal, the appellant emphasized that he has had continuing problems as a result of his prostate cancer, including frequent urination and awakening three to four times nightly to urinate.  He also indicated that his residuals included erectile dysfunction, Peyronie's disease, and difficulty with intercourse which resulted in his feeling that he was not a "whole" mature male.  He indicated that he was also concerned about the recurrence of his prostate cancer, as well as the possibility of developing additional cancers including colon, bladder, and lymph node cancer.  

The appellant again underwent a VA medical examination in August 2015.  In reviewing his medical history, the examiner noted that the appellant had been diagnosed as having prostate cancer in October 2006.  He underwent brachytherapy in February 2007 at a private hospital, after which he initially experienced urinary and bowel incontinence which had since subsided.  Subsequent residuals consisted of erectile dysfunction, Peyronie's disease, urinary frequency, urge incontinence, hesitancy, nocturia with getting up three to four times nightly, and urinary incontinence during the night requiring undergarment protection.  The examiner noted that, although the appellant's residuals had previously included Peyronie's Disease, he was now impotent.  The appellant reported that the residuals of his prostate cancer had diminished his quality of life and vitality.  The examiner indicated that the appellant's residuals did not include renal dysfunction.  His voiding dysfunction included urinary frequency with daytime voiding intervals between one and two hours and nighttime awakening to void three to four times.  The examiner indicated that there were no other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer.  He did not require the use of an appliance.  The examiner indicated that the appellant's prostate cancer residuals did not impact his ability to work.  

At his April 2016 Board hearing, the appellant testified that he continued to experience nighttime frequency and incontinence, rising three to five times nightly.  He indicated that, during the day, he also experienced frequency, approximately every three hours, but he did not typically use pads, as bathroom facilities were generally within a reasonable proximity.  He indicated that, if he was planning to be on a long trip where facilities would not be available, he would use an absorbent pad, although that was rare.  The appellant further testified that, although he did experience bowel incontinence initially, that condition had abated in the last few years.  He testified that he had never needed to use a catheter, nor had he experienced any infections or current kidney problems, although his physicians kept an eye on his kidneys.  He indicated that he continued to have erectile dysfunction and impotence and that these conditions had had a great impact on the quality of his life.  


Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Once the five year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344(a).  The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

Specifically, the Court requires that adjudicators must:  (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, at 419-20.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2005), a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b; see Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and postoperative residuals.  In this case, as set forth in more detail above, the record does not show, nor does the appellant contend, that his prostate cancer residuals include renal dysfunction or urinary tract infections.  Thus, his prostate cancer residuals are appropriately rated under the criteria for evaluating voiding dysfunction.  

Under the criteria for rating voiding dysfunction, the particular condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2015).  

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a maximum 60 percent rating is assigned.  Where the disability requires the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent evaluation is warranted.  For a disability which requires the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is to be assigned.  38 C.F.R. § 4.115a.

Urinary frequency is rated as follows:  With daytime voiding interval less than one hour, or; awakening to void five or more times per night, a maximum 40 percent rating is warranted.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night is commensurate with a 20 percent evaluation.  For a daytime voiding interval between two and three hours, or awakening to void two times per night, a 10 percent rating is assigned.

Additionally, recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization and/or requiring continuous intensive management warrant a 30 percent evaluation.  38 C.F.R. § 4.115a.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the facts in this case to the legal criteria set forth above, the Board finds that the reduction at issue was proper.  As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the appellant's disability rating.  As noted, the RO issued a letter in March 2014 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The July 2014 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  The Board therefore finds that the requirements of 38 C.F.R. § 3.105(e) were met.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.

At the time of the July 2014 rating decision at issue in this case, the 100 percent rating for the appellant's service-connected prostate cancer had been in effect since October 17, 2006, which was a period of more than five years.  Thus, the provisions of 38 C.F.R. § 3.344(a), which apply to evaluations in effect for more than five years, are for application in this case.  

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. § 3.344(a), the Board has reviewed the entire record.  After so doing, the Board finds that, at the time of the July 2014 rating decision, the evidence established that the appellant's service-connected prostate cancer had undergone a material improvement warranting a rating reduction from 100 to 40 percent.

In that regard, at the time of the July 2014 rating decision, the record showed that the appellant had completed brachytherapy for prostate cancer and that there had been no recurrence or metastasis for at least five years.  As set forth above, Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, if examination after six months shows no local reoccurrence or metastasis after six months, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Accordingly, the RO properly rated the appellant's disability on residuals.  Because the record shows that he has no renal dysfunction or urinary tract infection, his disability was appropriately rated under the criteria for voiding dysfunction.

As noted, under the criteria for rating voiding dysfunction, the particular condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2015).  The RO has assigned a 40 percent rating for the appellant's voiding dysfunction.  In order to warrant a rating in excess of 40 percent, the record must show symptoms which approximate or nearly approximate continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  As set forth above, the record does not show, nor does the appellant contend, that his voiding dysfunction meets these criteria.  Rather, the clinical evidence shows that he does not require the use of an appliance, and the appellant reports that, although he wears absorbent materials at night and on occasion during the day, they do not need to be changed more than four times daily.  

For the foregoing reasons, the Board concludes that the July 2014 rating reduction in question was proper and that the RO appropriately applied the applicable laws and regulations in reducing the 100 percent schedular rating for residuals of prostate cancer to 40 percent.  Again, the appellant has completed brachytherapy, his malignancy has not recurred or metastasized, and he has not contended otherwise.  Thus, the evidence demonstrates that a material improvement in the severity of the appellant's service-connected prostate cancer actually occurred.  Moreover, although the appellant has voiced concerns regarding the recurrence or metastasis of his cancer, the record shows that the possibility of a recurrence is "remote," as described by his VA urologist.  Thus, the record shows that the improvement in the appellant's prostate cancer, i.e. its remission, is likely to be maintained under ordinary conditions of life.  Under these circumstances, there is no evidence of record that would justify the continuance of the initially assigned 100 percent schedular rating under Diagnostic Code 7528.  Accordingly, the preponderance of the evidence is against restoration of a 100 percent schedular rating for residuals of prostate cancer.  The appellant is advised that, if his physicians determine that his cancer has recurred, he should advise the RO.

In reaching this determination, the Board has carefully considered the appellant's contentions and recognizes that he continues to experience significant residuals of his prostate cancer, including voiding dysfunction, impotence, and incontinence.  In that regard, in addition to the 40 percent rating for voiding dysfunction discussed above, the record shows that service connection has also been granted for erectile dysfunction, and the appellant is in receipt of a 20 percent rating for that disability, which is the maximum schedular rating available.  See 38 C.F.R. § 4.115, Diagnostic Code 7522.  He is also in receipt of special monthly compensation based on the loss of use of a creative organ.  The Board notes that these ratings reflect VA's recognition of the severity of his service-connected prostate cancer residuals.

The Board has considered the fact that the record reflects that the appellant experiences urinary frequency, urinary leakage, and some obstructed voiding.  As noted, however, the criteria for rating voiding dysfunction include urine leakage, frequency, or obstructed voiding.  Separate ratings under these provisions would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (avoidance of pyramiding); see also 38 C.F.R. § 4.115a (only the predominant area of dysfunction is considered for rating purposes).  

The Board also considered whether an extraschedular rating may be warranted under 38 C.F.R. § 3.321.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The record shows that the appellant's service-connected prostate cancer residuals consist of voiding dysfunction, erectile dysfunction, and impotence.  As set forth above, the rating criteria expressly contemplate the symptoms that he has experienced throughout the period on appeal.  Additionally, the record does not reflect additional symptoms which markedly interfere with employment beyond that contemplated by the rating criteria.  Although the appellant has reported that he may have developed depression secondary to erectile dysfunction, far he has elected not to file a claim of service connection for a psychiatric disability.  The Board also notes that the record does not reflect that the appellant's prostate cancer residuals have resulted in frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further action under 38 C.F.R. § 3.321(b)(1) is not warranted.







ORDER

The reduction in the disability rating for prostate cancer from 100 percent to 40 percent, effective October 1, 2014, was proper; the appeal is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


